            Case 1:19-cv-06831-VSB Document 13 Filed 05/12/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------X
                                                           :
 TAMMY SMITH,                                              :                         5/12/2020
                                                           :
                                         Plaintiff,        :
                                                           :          19-CV-6831 (VSB)
                            -against-                      :
                                                           :               ORDER
 MTA METRO-NORTH RAILROAD.,                                :
                                                           :
                                          Defendant. :
 --------------------------------------------------------- X


VERNON S. BRODERICK, United States District Judge:

        In light of the current public health crisis, it is hereby:

        ORDERED that the post-discovery conference scheduled for June 5, 2020, is adjourned

sine die.

        IT IS FURTHER ORDERED that the parties are directed to meet and confer and submit

a joint letter within thirty (30) days of the end of discovery summarizing the status of discovery

in this case and any anticipated motion practice. If all discovery has not been completed, the

parties shall submit a proposed schedule for the completion of the remaining discovery. If the

parties anticipate motion practice, the letter shall include a proposed briefing schedule for the

Court’s review. If the parties anticipate proceeding to trial, the parties shall review Rule 6 of my

Individual Rules & Practices in Civil Cases and proceed accordingly.

        The parties shall also inform me whether they wish to be referred to the Mediation

Program or the Magistrate Judge at this time. The parties are encouraged, but not required, to

pursue an alternative form of dispute resolution before commencing motion practice.
         Case 1:19-cv-06831-VSB Document 13 Filed 05/12/20 Page 2 of 2




SO ORDERED.

Dated:    May 12, 2020
          New York, New York

                                           ______________________
                                           Vernon S. Broderick
                                           United States District Judge




                                       2
